Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
For Claims 1-19, the closest art is Harris ‘149 which is to a flexible coupling designed to serve as a swivel or fifth wheel connection between a motor truck and its semi-trailer body, it would not have been obvious to use it to be configured for attaching a rib of an aircraft wing to a panel of the aircraft wing.  As such there is no prior art nor reasons to modify any prior art to have an apparatus comprising: an insert that is configured to be attached, via an interference fit, to a hole in a rib; a shear tie comprising a socket at a first end of the shear tie, wherein the shear tie is configured to be attached to the panel at a second end of the shear tie; a ball stud comprising a shaft and a ball that is opposite the shaft, wherein the shaft is configured to be attached to the insert and the ball is configured to be positioned within the socket; and a fastener that is configured to secure the ball within the socket, thereby attaching the ball stud to the shear tie.
For Claim 20, the closest art is Harris ‘149 which is to a flexible coupling designed to serve as a swivel or fifth wheel connection between a motor truck and its semi-trailer body, it would not have been obvious to use it to be configured for attaching a rib of an aircraft wing to a panel of the aircraft wing.  As such there is no prior art nor reasons to modify any prior art to have a method of attaching a rib of an aircraft wing to a panel of the aircraft wing, the method comprising: positioning an insert within a hole of the rib and forming an interference fit between the hole and the insert; attaching a shear tie to the panel; attaching a shaft of a pall stud to the insert; placing a pall of the ball stud that is opposite the shaft into a socket of the shear tie; and securing the ball within the socket via a fastener.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        11/17/2021